Citation Nr: 0816543	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-31 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension benefits (SMP) based 
on a need for aid and attendance or on housebound status. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The veteran had active duty from November 1951 to December 
1951 and from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran currently has the following nonservice-
connected disabilities:  senile cataract of the right eye, 
left pseudoaphakia, floaters, bilateral age related macular 
degeneration, rated as 70 percent disabling; neuropathy of 
the right upper extremity with sensory and motor problems, 
rated as 30 percent disabling; bilateral ectropion, rated as 
20 percent disabling; and bilateral punctum stenosis and 
dermatochalasis, rated as 20 percent disabling.  The combined 
nonservice-connected disability rating is 90 percent.  

2.  The veteran does not have a single disability rated at 
100 percent; however, he is over the age of 65 and 
"substantially confined" to his home.

3.  The veteran is not blind or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not require the regular aid and 
assistance of another to perform the routine activities of 
daily living.


CONCLUSIONS OF LAW

1. The criteria for entitlement to special monthly pension 
benefits by reason of being housebound are met.  38 U.S.C.A. 
§§ 1502, 1513, 1521, 5107 (West 2002); 38 C.F.R. § 3.351 
(2007); Hartness v. Nicholson, 20 Vet. App. 216 (2006)

2.  The criteria for entitlement to special monthly pension 
benefits by reason of being in need of aid and attendance of 
another person are not met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2006, the RO satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim. In October 2006, the RO also notified 
the veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claim on multiple occasions.  Thus, the 
duties to notify and assist have been met.

Analysis

The veteran was granted permanent and total non-service 
connected pension benefits by a decision dated in September 
2004.  Presently he is seeking entitlement to additional 
allowance for special monthly pension benefits based on the 
need for regular aid and attendance, or due to housebound 
status.

For pension purposes, the need for aid and attendance is 
defined as helplessness or being so nearly helpless as to 
require the regular aid and attendance of another person.  38 
C.F.R. § 3.351(b).  The veteran will be considered in need of 
aid and attendance if he is (1) blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; (2) is a patient in a nursing home because 
of mental or physical incapacity; or (3) establishes a 
factual need for aid and attendance under the criteria set 
for in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).

"Bedridden," i.e., the veteran is actually required to remain 
in bed, will be a proper basis for the determination.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  Id.

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling, and in addition has either 
additional disability or disabilities independently ratable 
at 60 percent or more or is permanently housebound by reason 
of a disability or disabilities.  38 U.S.C.A. § 1521(e); 38 
C.F.R. § 3.351(d).  A veteran is "permanently housebound" 
when he is substantially confined to his house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to permanent disability or disabilities.  38 U.S.C.A. § 
1502(c); 38 C.F.R. § 3.351(d)(2).

Review of the claims folder reveals that the veteran 
currently has the following nonservice-connected 
disabilities: senile cataract of the right eye, left 
pseudoaphakia, floaters, bilateral age related macular 
degeneration, rated as 70 percent disabling; neuropathy of 
the right upper extremity with sensory and motor problems, 
rated as 30 percent disabling; bilateral ectropion, rated as 
20 percent disabling; and bilateral punctum stenosis and 
dermatochalasis, rated as 20 percent disabling.  The combined 
nonservice-connected disability rating is 90 percent.  

With regard to housebound status, the threshold statutory 
requirement is that the veteran must have a single permanent 
disability rated at 100%.  In this regard, the Board has 
reviewed the veteran's nonservice-connected disorders and 
finds that there is no basis at this time to increase any of 
the veteran's disorders to 100 percent.  Thus, based on the 
applicable statute and regulation alone, the basic 
requirements for special monthly pension on the account of 
being housebound have not been met.  38 U.S.C.A. § 1521(e); 
38 C.F.R. § 3.351(d).

However, the United States Court of Appeals for Veterans 
Claims (Court) held that a veteran is entitled to special 
monthly pension based on housebound status if he or she is 65 
years of age or older, meets the service criteria of 38 
U.S.C.A. § 1521(e) (i.e., has 90 days of wartime service), 
and possesses a minimum disability rating of 60 percent or is 
considered "permanently housebound" as defined under 38 
U.S.C.A. § 1502(c).  Hartness v. Nicholson, 20 Vet. App. 216, 
220 (2006).

In this respect, for housebound benefits, the requirement 
under section 1521(e) that the veteran have a disability 
rated as permanent and total (100%) is excluded if he or she 
is 65 or older.  Hartness, 20 Vet. App. at 221.  On a 
separate note, the Court added that in order to be considered 
"permanently housebound," the requirement that the veteran be 
"substantially confined" to the home or its immediate 
premises is broadly construed and met when the veteran is 
simply unable to leave the home to earn a living, as opposed 
to requiring that the veteran be unable to leave the house at 
all.  Id. at 222.

Thus, in this case, since the veteran is over age 65, 
possesses a minimum disability rating of 60 percent and 
served for 90 days or more during a period of war, he is 
considered to be entitled to special monthly pension on the 
basis of being permanently housebound.  Hartness, 20 Vet. 
App. at 221.  In lieu of the combined minimum 60 percent 
disability rating that has been met, it is also clear from 
the record that the veteran is not able to be leave his home 
unaccompanied by someone.  He stopped working in 1986 due to 
illness.  As such, the Board finds that he is "substantially 
confined" to his home in terms of not being able to leave for 
the purpose of earning a living.  In any event, with regard 
to housebound status, the appeal is granted.

The Board now turns to the issue of whether the veteran is 
entitled to the higher benefit of special monthly pension 
based on aid and attendance.

With regard to aid and attendance, the veteran was afforded a 
VA examination in October 2004.  The veteran reported to the 
examination accompanied by a friend in their own car.  The 
examiner noted that the veteran was not hospitalized or 
permanently bedridden.   He was legally blind but able to 
manage his payment benefits.  It was also noted that the 
veteran has occasional dizziness and bladder incontinence, 
loss of memory, and poor balance impairing his ability to 
ambulate (he did perform self-care in the mornings).  The 
examiner further noted that the veteran was able to travel 
beyond the premises of his home only if accompanied by 
someone.  On a typical day, the veteran talked to people 
around him and listened to the radio.  Upon examination, the 
examiner found the veteran to be well-developed and well-
nourished with normal nutrition, build, posture, and gait.  
The examination also revealed that the veteran's right 
shoulder surgery altered his stability to hold a pen for 
writing.  The veteran was able to get up from his chair, 
stand, and walk adequately without the assistance of another 
person.  He had no spinal, trunk, or neck deformities; he did 
not need a mechanical aid.  The veteran was able to leave 
home with someone to show him where to go.  As to the 
restrictions discussed, the examiner opined that they were 
permanent.  The diagnosis was legal blindness and no other 
significant disabilities. 

An October 2004 VA eye examination report noted corrected 
visual acuity was 8/400 for far vision and 20/400 for near 
vision in the right eye and 20/200 for both far and near 
vision in the left eye.  The diagnoses were refractive error, 
dermatochalasis, ectropion in each eye, punctum stenosis in 
each eye, and senile cataract in the right eye.  

On VA examination in March 2006, the examiner noted that the 
veteran was presently hospitalized at the Blind 
Rehabilitation Center having been admitted about a month 
before.  The examiner stated that the veteran was not 
permanently bedridden.  The veteran was completely blind in 
the right eye and partially blind in the left eye.  He was 
able to manage his own payment benefits.  Additionally, the 
veteran had occasional dizziness but did not complain of 
bowel or bladder incontinence.  He had good memory, was able 
to walk with the use of a blind cane, and was able to travel 
beyond the premises of the house only when aided due to his 
blindness.  While the veteran was blind and being trained at 
the Blind Rehabilitation Center, he was otherwise physically 
fit.  Physical examination showed that he was well-developed 
and well-nourished; he had normal nutrition and normal gait 
with the exception of use of a blind cane.  His upper 
extremity was significant for rupture of the tendon of the 
right shoulder which was repaired surgically but resulted in 
sensory and motor problems of the right hand.  He had atrophy 
of his hand muscle and almost complete anesthesia of the 
thumb and next two fingers.  There was no functional 
impairment with regards to the lower extremities.  There was 
no deficit of weight bearing, balance, or propulsion.  There 
were no spine, trunk, neck deformities.  The examiner 
concluded that the veteran's blindness was permanent, and 
noted diagnoses of blindness and neuropathy of the right 
upper extremity with sensory and motor problems.             

A March 2006 VA eye examination report noted corrected visual 
acuity in the right eye was count finger one foot for far 
vision and he could not read for near vision and in the left 
eye visual acuity was 20/200 for far vision and a Jaeger near 
acuity notation for near vision.  The diagnoses were legally 
blind due to age related macular degeneration, dry type; 
senile cataracts in the right eye; and pseudophakia in the 
left eye.    

A January 2006 VA medical record noted the veteran lived 
alone.  It also indicated that he was able to bathe and dress 
himself but he had difficulty with shaving and pouring.  The 
veteran could not dial the telephone, could not currently see 
well (including television), nor identify friends well.  He 
could only prepare coffee.  Subsequently in February 2006, 
the veteran was admitted to the Blind Rehabilitation Center 
to learn skills to safely and independently mange and 
maneuver around his environment, in addition to learning to 
travel independently.  

Overall, these examinations and treatment records provide 
clear evidence against the need for regular aid and 
attendance.  These records simply do not show that the 
veteran requires assistance bathing, eating, dressing, 
cleaning, or with the activities of daily living.  In fact, 
he lives alone and while he had difficulty managing some 
activities of daily living, his training at the Blind 
Rehabilitation Center taught him how to manage his daily life 
safely and independently due to his blindness.

The Board does not dispute the fact that the veteran has 
significant blindness; however, the standard for aid and 
attendance status is quite high.  He has been shown to have 
blindness in right eye but his vision in the left eye is not 
sufficient to meet the requirements set forth for aid and 
attendance.  

Overall, however, there is simply no evidence that even with 
all of the veteran's difficulties, he requires the regular 
aid and attendance of another.  Consequently, it is apparent 
from the medical evidence that the basic requirements for 
special monthly pension on the account of regular aid and 
attendance have not been met.  38 C.F.R. § 3.352(a).

Accordingly, despite the veteran's contentions, the Board 
finds that the preponderance of the evidence is against 
special monthly pension by reason of need for regular aid and 
attendance.  38 U.S.C.A. § 5107.  As such, the evidence is 
not so evenly balanced as to require resolution of doubt in 
the claimant's favor.  Id.  The appeal is denied.


ORDER

Special monthly pension by reason of being housebound is 
granted. 

Special monthly pension by reason of regular aid and 
attendance is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


